UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1848


EDUARDO E. MANTILLA,

                  Plaintiff – Appellant,

             v.

THE BRICKMAN GROUP LIMITED LLC,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00448-RBS-FBS)


Submitted:    December 15, 2009            Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eduardo E. Mantilla, Appellant Pro Se.     Sharon Smith Goodwyn,
HUNTON & WILLIAMS, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eduardo E. Mantilla appeals the district court’s order

granting       The    Brickman    Group      Limited   LLC’s    summary       judgment

motion   on     his    sex    discrimination       claim,    brought    pursuant      to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2006), and his age discrimination claim,

brought pursuant to the Age Discrimination in Employment Act of

1967, as amended, 29 U.S.C. §§ 621 to 634 (2006).                              We have

reviewed the record and find no reversible error.                      Accordingly,

we deny Mantilla’s motion for transcript at government expense

and affirm the district court’s judgment.                    See Mantilla v. The

Brickman    Group      Ltd.    LLC,   No.    2:08-cv-00448-RBS-FBS           (E.D.   Va.

June 30, 2009).              We dispense with oral argument because the

facts    and    legal    contentions        are   adequately    presented      in    the

materials      before    the     court    and     argument   would     not    aid    the

decisional process.

                                                                              AFFIRMED




                                             2